Citation Nr: 1829793	
Decision Date: 08/20/18    Archive Date: 08/30/18

DOCKET NO.  14-39 291	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Chicago, Illinois


THE ISSUES

1. Whether new and material evidence has been received to reopen the claim for entitlement to service connection for tinnitus.

2.  Entitlement to a rating in excess of 70 percent for posttraumatic stress disorder (PTSD).

3.  Entitlement to a total rating based on individual unemployability due to service-connected disabilities (TDIU).

 
REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

R. Williams, Counsel 


INTRODUCTION


The Veteran served on active duty from May 1968 to March 1972.

This case comes before the Board of Veterans' Appeals (Board) on appeal from  August 2010 and August 2013 rating decisions by the Department of Veterans Affairs (VA) Regional Office (RO) in St. Paul, Minnesota and Chicago, Illinois, respectively.  Jurisdiction over the claims has remained with the Chicago RO. 


FINDING OF FACT

On August 7, 2018 the Board was notified by the Department of Veterans Affairs (VA) Regional Office, Chicago, Illinois, that the appellant died in July 2018.


CONCLUSION OF LAW

Due to the death of the appellant, the Board has no jurisdiction to adjudicate the merits of this appeal at this time.  38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302. 


REASONS AND BASES FOR FINDING AND CONCLUSION

Unfortunately, the appellant died during the pendency of the appeal.  As a matter of law, appellants' claims do not survive their deaths.  Zevalkink v. Brown, 102 F.3d 1236, 1243-44 (Fed. Cir. 1996); Smith v. Brown, 10 Vet. App. 330, 333-34 (1997); Landicho v. Brown, 7 Vet. App. 42, 47 (1994).  This appeal on the merits has become moot by virtue of the death of the appellant and must be dismissed for lack of jurisdiction.  See 38 U.S.C.A. § 7104(a); 38 C.F.R. § 20.1302.

In reaching this determination, the Board intimates no opinion as to the merits of this appeal or to any derivative claim brought by a survivor of the Veteran.  38 C.F.R. § 20.1106.  


ORDER

The appeal is dismissed.




		
	                                                       K. PARAKKAL
	Veterans Law Judge, Board of Veterans' Appeals